DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, 22, 23 in the reply filed on 12/07/2020 is acknowledged.  The traversal is on the ground(s) that restriction requirement narrowly defined method of treatment as administering golodirsen and edasalonexent, instead of administering golodirsen and any non-steroidal anti-inflammatory compound.  This is not found persuasive because the claims are interpreted broadly as recited for the purpose of examination. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-18, 22, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Passini et al (WO 2018/118662, filed December 2017, claiming priority to 62/436223, filed December 2016). 
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Passini et al disclose a method of treatment of Duchenne muscular dystrophy (see lines 5-10 on page 12) by administering golodirsen (see lines 9-10 on page 100) and additionally non-steroidal anti-inflammatory compound such as CAT-1004 or CAT-1041 (see lines 16-26 on page 81). Golodirsen can be administered at a dose of 30 mg/kg (see lines 28-30 on page 15), or at a dose of about 65 mg/kg or 100 mg/kg (see bridging paragraph between pages 66 and 67). The non-steroidal anti-inflammatory compound can be administered 12 weeks before golodirsen (see lines 5-10 on page 68, lines 19-25 on page 76) or simultaneously (see lines 19-21 on page 76) or golodirsen can be administered first (see lines 19-21 on page 76). Such treatment is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bestwick et al (WO 2014/153240, September 2014) and in further view of Milne et al (Neuromuscular Disorders, 2014, 24, 791–924, Abstract G.P.101, page 825).
Bestwick et al disclose methods of treatment of Duchenne muscular dystrophy (see bridging paragraph between pages 12 and 13) by administering golodirsen compound, named H53A(+36+60) (see Example 2 on page 65).

Milne et al teach a method of treating Duchenne muscular dystrophy by administering non-steroidal anti-inflammatory compound CAT-1004 (same as edasalonexent), NF-kB inhibitor (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of instant invention to treat Duchenne muscular dystrophy by administering golodirsen in combination with edasalonexent based on teachings of Bestwick et al and Milne et al. It is obvious to combine things known separately to have same effect (In re Kerkhoven, MPEP 2144.06). One of the ordinary skill in the art would be motivated to do so, because both compounds taught by Bestwick et al and Milne et al treat the same condition. It would be a matter of ordinary optimization to define specific dosages and sequence of administration of both compounds. Limitations of claims 11-13 are expected to happen in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection. It is noted that Notice of Allowability in ‘310 Application was issued on 01/06/2021.

Claims 1-18, 22, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/647,728 in view of Milne et al, above. Claims of ‘728 recite methods of treatment of Duchenne muscular dystrophy (claim 13) by administering golodirsen (compound of claim 3). Teachings of Milne et al are discussed above. It would have been obvious to treat Duchenne muscular dystrophy using compound claimed in ‘728 in combination with edasalonexent, taught by Milne et al.
This is a provisional nonstatutory double patenting rejection. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635